Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered October 5, 1993, which denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
Issues of fact exist that preclude summary judgment, including whether the floor of defendant’s establishment, which had been freshly mopped, was dangerously wet, and, if so, whether such condition was the proximate cause of plaintiffs slip and fall. We have considered defendant’s other arguments, and find them to be without merit. Concur—Ellerin, J. P., Kupferman, Asch and Rubin, JJ.